Citation Nr: 1752242	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-00 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for angioneurotic edema/swelling.

3.  Entitlement to service connection for blurry vision.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus type II and or prostate disorder.

6.  Entitlement to service connection for fecal leakage as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for frequent urination and leakage as secondary to diabetes mellitus type II.

8.  Entitlement to service connection for poor circulation in left leg as secondary to diabetes mellitus type II.

9.  Entitlement to service connection for poor circulation in right leg as secondary to diabetes mellitus type II. 

10.  Entitlement to service connection for a prostate disorder.

11.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for acute/ peripheral neuropathy, claimed as monoclonal gammopathy.  

12.  Entitlement to service connection for acute/subacute peripheral neuropathy, claimed as including monoclonal gammopathy, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from April 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of an Department of Veterans Affairs (VA) Regional Office (RO) issued in January 2013, December 2013 and December 2014.

The Veteran provided testimony before the undersigned Veterans Law Judge at a Board hearing in November 2016.  

The issues of service connection for acute peripheral neuropathy also claimed as including monoclonal gammopathy, angioneurotic edema/swelling, blurry vision, erectile dysfunction, fecal leakage, frequent urination and leakage, poor circulation in left and right legs, and a prostate disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed August 1998 rating decision, the RO denied the Veteran's claim of service connection for acute and subacute peripheral neuropathy (to include as due to exposure to herbicide agents), claimed as acute peripheral neuropathy/monoclonal gammopathy, based on a showing of no current disability with a nexus to service and no service in Vietnam.

2.  Evidence received since the August 1998 rating decision includes statements from the Veteran and his representative that he was exposed to herbicide agents while serving on the base perimeter while stationed in Thailand; such evidence relates to an unestablished fact necessary to substantiate the claim of service connection for peripheral neuropathy, and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's duties at Korat Royal Thai Air Force Base as likely as not placed him near the perimeter of the base, and herbicide agents exposure may be presumed.

4.  The competent evidence of record establishes a current diagnosis of diabetes mellitus type II.

5.  The Veteran has PTSD related to an incident that occurred during active duty.


CONCLUSION OF LAW

1.  New and material evidence has been received, and the claim of service connection for acute peripheral neuropathy/monoclonal gammopathy may be reopened.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Diabetes mellitus type II, due to herbicide exposure, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  PTSD was incurred in service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to reopen-Acute peripheral neuropathy/ monoclonal gammopathy

The RO, by a decision entered in August 1998, denied service connection for acute and subacute peripheral neuropathy, claimed as acute peripheral neuropathy on grounds that there was no indication of a link between a disorder and service, with no service in Vietnam to support presumptive Agent Orange exposure.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).  

As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence received since the time of the RO's 1998 rating decision includes statements and testimony from the Veteran and his representative linking current peripheral neuropathy/monoclonal gammopathy, to herbicide exposure during active duty service in Thailand, and details about his service therein.  The service personnel records obtained indicate that the Veteran served in Thailand for several months in 1973.  The Board finds this evidence to be new and material because since April 2006 VA has recognized the use of herbicides in Thailand and set forth a policy of granting presumptive service connection if actual exposure is established based upon the Veteran's service.  Consequently, the Board finds that the new evidence goes directly to the facts needed to establish exposure to herbicides in Thailand during the Vietnam era and, therefore, this new evidence is material and sufficient to reopen the previously denied claim for service connection for acute peripheral neuropathy/monoclonal gammopathy.

Diabetes Mellitus, type II

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases, such as diabetes mellitus, type II, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), 3.313 (2016).

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

In the present case, the Veteran asserts, and VA concedes, that the Veteran has been diagnosed with diabetes mellitus type II.  See Dr. McDaniel's 2012 records.  The Veteran contends that his diabetes mellitus type II is related to herbicide exposure during active duty.

The Veteran's service personnel records reflect that he served in Thailand at the Korat RTAFB from January to March 1973, a period covered by the VA-designated timeframe for which herbicide exposure may be presumed.  His military occupational specialty (MOS) is listed as a radio repairman.  In Thailand, he was with the Det. 1, 552d Airborne Early Warning and Control Wing.  While his period of service at Korat RTAFB is confirmed, there is no indication in the available service records that the Veteran served in the Republic of Vietnam.  The Veteran asserts that he was exposed to Agent Orange during his time at Korat RTAFB.

Thus, the remaining critical element as to whether the Veteran is entitled to the presumption of herbicide exposure is whether he served along the perimeter of the Korat RTAFB.  The Board is satisfied that the Veteran has established this fact.  The Veteran testified that he was performing maintenance and work on airplanes and primarily near the flight line, near a fence, in Thailand.  He described being sprayed with defoliating substances that he knew to be Agent Orange while working on the planes at night.  He noted that the areas were sprayed because the ravines near the airfield were next to the fence line and provided ample targets for sappers to infiltrate the base.  He described sticking his head out of an aircraft and being directly sprayed with the substance he believed to be Agent Orange.  The Veteran asserts that he was consistently performing his duty on the flight line of Korat and in direct contact with the base perimeter.  His service personnel records, while not specifically confirming his reported exposure, support circumstances that would be consistent with such incidents.  

The Board notes that while the RO has not been able to corroborate the Veteran's statements and testimony that his responsibilities took him to the perimeter of the base; however, there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibility of his service while at Korat RTAFB.  He clearly appears to have served in an area that was close to the base perimeter.  His statements indicate that he regularly had contact with the flight line and base perimeter.  This description appears to be consistent with the duties of his military occupational specialty.  38 U.S.C. § 1154 (a) (West 2014).  Moreover, his accounting as to the type of duties he performed within the perimeter of Korat RTAFB are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Upon review of the record, there is no evidence available that would refute the Veteran's recollections or cause the Board to question his credibility at this time.

Therefore, based on his credible assertion of serving along the perimeter of Korat RTAFB, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during active service.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).  As the Veteran is now presumed to have been exposed to herbicide agents in service, and diabetes mellitus type II is a disease that has been shown to be associated with exposure to herbicide agents, it is presumed that this disorder was incurred in service even without evidence of that disease during service. 38 U.S.C. § 1116 (a); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  As such, service connection for diabetes mellitus type II, as secondary to herbicide exposure, is warranted.  

PTSD

The Veteran asserts that he incurred PTSD during his Air Force service in Thailand.  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV-V).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

For the following reasons, service connection for PTSD is warranted here. 

The Veteran underwent VA compensation examination in December 2014.  The examiner made a diagnosis of PTSD related to his documented service in Thailand.  Based on the foregoing, the evidence does not preponderate against the Veteran's claim to having PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran maintains that he was in fear of sapper attacks while stationed at Korat Royal Thai air base in Thailand in 1973.  His job was to work on planes.  He testified that he was in fear of hostile forces routinely, and heard people being attacked over where he was while on the radio.  He told the VA examiner in 2014 that, while deployed to Korat Thailand with the 552 Airborne Early Warning and Control Wing, he was on the flight line waiting for the relief plane.  The aircraft was on approach when they went to red alert, and he saw it turn away.  That was when he saw sappers coming the side of the runway approaching them.  He ran for his life in fear.  He also reported that he was on a combat support mission in Northern Laos when he was on the headphones.  Someone in another plane got hit and was screaming for help as he went down.  He is haunted by this.  The record contains no objective evidence corroborating these claimed stressor or indicating exposure to combat circumstances.  The Veteran has not been awarded a combat infantryman badge or a Purple Heart medal.  Further, the record indicates that the Veteran's entire period of service in the Vietnam era was limited to Thailand, without any presence in Vietnam.  Nevertheless, he credibly testified to his fear of hostile forces and reported related stressors in his VA examination and in written argument to VA consistent with such circumstances.  

Third, VA examination by a VA psychologist links PTSD to the reported in-service stressors.  The referral indicates that the Veteran's PTSD symptoms were consistent with his reports of being fearful of sapper attacks on the via the fence near where he worked on the flight line, and witnessing the consequences of enemy attacks while serving in Thailand.  The examiner found the Veteran's fear of hostile military activity adequate to support a diagnosis of PTSD.  His symptoms are related to the claimed stressor, which is consistent with the places, types, and circumstances of the Veteran's service.  


ORDER

The claim of service connection for acute peripheral neuropathy, also claimed as including monoclonal gammopathy, is reopened.

Entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for PTSD is granted.


REMAND

Additional development is necessary as to the remaining claims for service connection.  

Acute peripheral neuropathy and monoclonal gammopathy

The Veteran seeks entitlement to service connection for acute and/or subacute peripheral neuropathy and monoclonal gammopathy, which he initially claimed as part of peripheral neuropathy, as due to Agent Orange exposure.  The Veteran contends that he experiences symptoms of pain, numbness, and tingling in his lower extremities that are a result of his exposure to Agent Orange during his period of service.  

VA regulations provide that for service connection to be granted for early onset peripheral neuropathy on a presumptive basis must have manifested to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection.  38 C.F.R. § 3.309 (e). 

The Board notes that 38 C.F.R. § 3.309 (e) previously listed "acute and subacute peripheral neuropathy" as an enumerated disease and stated that this meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, during the pendency of this appeal, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763 , Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991). 

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.

Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had stated that, in order for the presumption to apply, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, early-onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013, and to claims pending before VA on that date.

VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In view of the Veteran's testimony and recently submitted private treatment records, it appears he may have some form of neuropathy.  However, the actual nature and etiology of any current disorder is clear.  Under the circumstances, the Board will order an examination to ascertain the nature and etiology of any current peripheral neuropathy.  

Remaining claims

The Veteran further urges that erectile dysfunction, fecal leakage, frequent urination and leakage, and poor circulation in left and right legs due to his diabetes mellitus.  As service connection has been granted for that disorder, and he has submitted private treatment records indicating that disorders manifested by these characteristics are present and could be related to diabetes, examination is warranted.  

As to prostate disorder, angioedema and blurry vision, the Veteran has submitted argument and private treatment records which suggest that he has these disorders manifested by these characteristics which may be related to service or service-connected diabetes.  However, he has not been afforded VA examination in regards to these conditions.  (In addition to contending that his erectile dysfunction is due to diabetes, he argues in the alternative that it is due to prostate disorder.)  Accordingly, examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination and obtain an opinion from an appropriate medical professional as to whether there is current peripheral neuropathy, to include early-onset peripheral neuropathy and/or monoclonal gammopathy, erectile dysfunction, a disorder manifested by fecal leakage, a disorder manifested by frequent urination and leakage, a disorder manifested by poor circulation in left or right legs, prostate disorder, a disorder manifested by blurry vision, and or a disorder manifested by angioedema.  For each identified condition, opine whether it is at least as likely as not (50 percent probability or greater) due to, or caused by, any incident of the Veteran's active service, to include the presumed in-service exposure to Agent Orange/herbicide, or is proximately due to service-connected diabetes mellitus.  As to erectile dysfunction, it should also be ascertained whether this is related to any identified prostate disorder.

2.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


